      Case 1:15-cv-02017-PKC-SN Document 205-1 Filed 02/21/20 Page 1 of 10



                                                                   Page 1

1
2        UNITED STATES DISTRICT COURT
3        SOUTHERN DISTRICT OF NEW YORK
4        Civil Action No. 15-cv-2017 (PKC) (SN)
5        ----------------------------------------x
6        YOTAM MAROM, MIRIAM ROCEK, and DON FITZGERALD,
7                                            Plaintiffs,
8                       - against -
9        NEW YORK POLICE DEPARTMENT SERGEANT FIOR
10       BLANCO, NEW YORK POLICE DEPARTMENT LEGAL
11       BUREAU OFFICER OLEG CHERNYAVSKY, NEW YORK
12       POLICE DEPARTMENT OFFICER MICHAEL GALGANO,
13       Shield No. 2671, NEW YORK POLICE DEPARTMENT
14       OFFICER CYNTHIA BOYLE, Shield No. 06663, NEW
15       YORK POLICE DEPARTMENT OFFICER STEVEN
16       VALENTINE, Shield No. 13585, and NEW YORK
17       POLICE DEPARTMENT OFFICERS JOHN & JANE DOE #
18       1-15 (the names being fictitious, as the true
19       names and shield numbers are not presently
20       known), in their individual and official
21       capacities,
22                                           Defendants.
23       ----------------------------------------x
24       (Continued.)
25

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                  516-608-2400
      Case 1:15-cv-02017-PKC-SN Document 205-1 Filed 02/21/20 Page 2 of 10



                                                                   Page 14

1                              VALENTINE
2           Q         I am just going to caution you not to
3        reveal in response to my questions the
4        contents of any communications that you had
5        with Ms. Robinson because I am not trying to
6        get around the attorney, client privilege,
7        which usually will protect the contents of
8        those communications.
9                     MR. OLIVER:          Correct me if I am
10      wrong.
11                    MS. ROBINSON:            Correct.        Don't
12      discuss anything we have discussed.
13          Q         The contents, correct, of the
14       communications.          The question was which
15       documents did you review on December 13th.                        I
16       think you got as far as the on-line.
17          A         The affidavit, the vouchers and there
18       was a little piece of paper with -- I don't
19       know what you call it, pedigree or story.
20          Q         Anything else in terms of documents
21       that you reviewed on the 13th?
22          A         Not that I remember.                  That is all
23       that comes to my head.
24                    MR. OLIVER:          I am going to show the
25      witness what has been marked as Valentine1.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                    516-608-2400
      Case 1:15-cv-02017-PKC-SN Document 205-1 Filed 02/21/20 Page 3 of 10



                                                                  Page 15

1                              VALENTINE
2       These are documents that were disclosed by
3       email this morning by opposing counsel and that
4       opposing counsel was kind enough to bring hard
5       copies of to the deposition.                    I have marked
6       them collectively as Valentine 1.                    They are not
7       yet Bates numbered, but I understand they will
8       be reproduced with Bates numbers.
9               Just note that on Pages 2 and 3 of the
10      OLBS, the third-party arrest ID has appeared to
11      be redacted, which I don't think is consistent
12      with the court's order to disclose third-party
13      arrest numbers, which at any rate have already
14      been disclosed as part of the mass arrest
15      report.      So, I am requesting when the Bates
16      number copy is produced, it not contain those
17      redactions on those pages of the OLBS report.
18                    MS. ROBINSON:            Your request is noted.
19          Q         Officer Valentine, I am showing you
20       what has been marked as Valentine 1.                    Let me
21       know when you have had an opportunity to
22       review it.
23                    (Exhibit handed to witness.)
24          A         Alright.
25          Q         Do you recognize those documents?

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                  516-608-2400
      Case 1:15-cv-02017-PKC-SN Document 205-1 Filed 02/21/20 Page 4 of 10



                                                                  Page 16

1                              VALENTINE
2           A         Yes.
3           Q         Are those all the documents that you
4        reviewed on December 13th to prepare for your
5        deposition?
6           A         Yes.
7           Q         Did you review any documents on
8        December 13th to prepare for your deposition
9        aside from those documents that are included
10       in Valentine 1?
11          A         No.
12          Q         On December 13th, did you review any
13       photographs to prepare for your deposition?
14          A         No.
15          Q         I am sorry, aside from the photo that
16       is included --
17          A         Yes, on the on-line movement slip.
18          Q         There is a prisoner movement slip in
19       Valentine 1 and that contains a photo, right?
20          A         Yes.
21          Q         You reviewed that, right?
22          A         Yes.
23          Q         Aside from that photo, did you review
24       any photos to prepare for the deposition on
25       December 13?

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                  516-608-2400
      Case 1:15-cv-02017-PKC-SN Document 205-1 Filed 02/21/20 Page 5 of 10



                                                                  Page 21

1                              VALENTINE
2        precinct came back --
3           A          Like I remember fingerprinting a
4        whole bunch of purps.
5           Q          What else?
6           A          With this, I don't know what you want
7        to call it, Valentine 1, Page 1, I guess.
8           Q          Okay.
9           A          I believe someone from legal gave it
10       to me, I remember something, but I don't know
11       who.       I remember speaking to someone from
12       legal, but I am not one hundred percent sure.
13          Q          Where did that conversation occur?
14          A          It occurred at 14th, Midtown South
15       Precinct.
16          Q          Do you remember who from legal gave
17       it to you?
18          A          No.
19          Q          You know Dan Albano?
20          A          Sounds familiar, but I am not sure.
21          Q          You don't know Dan Albano from the
22       legal bureau from working on the task at
23       protests?
24          A          The name rings a bell.               If I had a
25       picture, I couldn't point to him.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                  516-608-2400
      Case 1:15-cv-02017-PKC-SN Document 205-1 Filed 02/21/20 Page 6 of 10



                                                                  Page 22

1                               VALENTINE
2            Q        You couldn't?
3            A        I don't think so.                Maybe recognize
4        him by face, I don't know.
5            Q        Tell me what you remember about the
6        person from the legal bureau that gave it to
7        you.
8            A        I remember going to see somebody sit
9        down with them and they reviewed the charges,
10       and they were just basically asking a couple
11       of questions.          They had me say what I wanted
12       to say and then they kind of reviewed the
13       charges.
14           Q        Do you remember anything about what
15       that person looked like?
16           A        No.
17           Q        Do you remember their apparent
18       gender?
19           A        No.     Maybe male.             I believe male.
20           Q        Do you remember if they had hair on
21       their head?
22           A        No.
23           Q        Do you remember what color hair they
24       had on their head?
25           A        No.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                  516-608-2400
      Case 1:15-cv-02017-PKC-SN Document 205-1 Filed 02/21/20 Page 7 of 10



                                                                  Page 23

1                              VALENTINE
2           Q         Do you remember approximately how
3        tall they were?
4           A         No.
5           Q         Do you remember approximately what
6        they weighed?
7           A         No.
8           Q         Was it a person you had ever seen
9        before?
10          A         I don't know.
11          Q         You are not sure?
12          A         Because I don't remember.
13          Q         Do you know Kenneth O'Donnell?
14          A         No.
15          Q         Do you know Oleg Chern, C-H-E-R-N?
16          A         No.
17          Q         Aside from the ways that you have
18       just explained, did reviewing the documents in
19       Valentine 1 refresh your recollection about
20       the events of March 17th to 18th, 2012 in any
21       other ways?
22          A         No.    I don't think so.
23          Q         Did reviewing the photo included in
24       Valentine 1 refresh your recollection about
25       the events of March 17th to 18th, 2012 in any

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                  516-608-2400
      Case 1:15-cv-02017-PKC-SN Document 205-1 Filed 02/21/20 Page 8 of 10



                                                                Page 109

1                              VALENTINE
2           A         It would have just been my five.
3           Q         At what point did you complete those
4        scratch copies, before you started
5        fingerprinting?
6           A         Yes.
7           Q         So, tell me what you did to create
8        those scratch OLBS's?
9           A         I don't remember.
10          Q         You don't remember at all?
11          A         No.    I mean, I can tell you what
12       would have happened is --
13          Q         Well, usually when you do an OLBS, do
14       you have assistance from somebody from the
15       legal borough?
16          A         I normally, yes.
17          Q         Normally yes?
18          A         In these type of situations.
19          Q         When you say in these type of
20       situations, what type of situations?
21          A         Like mass arrests, critical mass,
22       usually in large demonstrations.
23          Q         I see.      Was there a legal bureau
24       attorney who was present at Midtown South
25       Precinct?

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                  516-608-2400
      Case 1:15-cv-02017-PKC-SN Document 205-1 Filed 02/21/20 Page 9 of 10



                                                                Page 110

1                               VALENTINE
2            A        I believe so.
3            Q        You remember me asking you questions
4        earlier in the deposition about that person?
5            A        Yes.
6            Q        It is a couple of hours later, you
7        have been reliving the events of the 17th to
8        the 18th for a couple of hours.                    So, sitting
9        here now, do you remember who that legal
10       bureau attorney was?
11           A        No.
12           Q        Sitting here now, do you remember
13       what they looked like?
14           A        No.     Besides just a white male.
15           Q        Tell me what you remember with
16       respect to your interaction with that person
17       on March 17th, 2012.
18           A        I believe that he went over, made
19       sure the charges were right and then he told
20       me about the story.
21           Q        Tell me what you mean like he told
22       you about the story.
23           A        This little piece of paper.
24                    (Indicating)
25           Q        Page 1 of Valentine 1, the little

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                  516-608-2400
     Case 1:15-cv-02017-PKC-SN Document 205-1 Filed 02/21/20 Page 10 of 10



                                                                Page 111

1                             VALENTINE
2        piece of paper, is that your handwriting?
3           A         This is not, this.
4                     (Indicating)
5           Q         The narrative up top is not your
6        handwriting?
7           A         No.
8           Q         Whose handwriting is it?
9           A         I don't know.           I believe it's someone
10       from legal, but I am not sure.
11                    MR. OLIVER:         I will call for the
12      defendants to identify the author of the
13      narrative text in Page 1 of Valentine 1.
14                    MS. ROBINSON:           Your request is noted.
15      We are working on that.
16                    MR. OLIVER:         I will follow up in
17      writing.
18          Q         So, the writing on this document that
19       is in your handwriting is these two numbers
20       that I am pointing to, right?
21          A         Yes.
22          Q         What do those correspond to?
23          A         I don't know.           I was trying to figure
24       that out myself.          I know this is approximating
25       the time for the warnings and this is

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
